(strong>Filed: June 18, 1998





IN THE SUPREME COURT OF THE STATE OF OREGON
ROGER GRAY and JAMES SAGER,





	Petitioners,





		v.





HARDY MYERS, Attorney General,



State of Oregon,





	Respondent.





(SC S45155)
	On petition to review ballot title.





	Argued and submitted May 6, 1998.





	Paul B. Gamson, of Smith, Gamson, Diamond & Olney, Portland,

argued the cause and filed the petition on behalf of petitioners.





	Erika L. Hadlock, Assistant Attorney General, Salem, argued

the cause on behalf of respondent.  With her on the answering

memorandum were Hardy Myers, Attorney General, and Michael D.

Reynolds, Solicitor General.





	Before Carson, Chief Justice, and Gillette, Van Hoomissen,

Durham, Kulongoski, and Leeson, Justices.





	KULONGOSKI, J.





	Ballot title certified.  This decision shall become

effective in accordance with ORAP 11.30(10).





	Durham, J., concurred and filed an opinion.









		KULONGOSKI, J.





		The issue in this original ballot title proceeding is

whether the Attorney General's certified ballot title for

proposed initiative 75 violates ORS 250.035(6).  Petitioners

assert that the certified ballot title for proposed initiative 75

impermissibly resembles the previously filed ballot title for

proposed initiative 74, submitted for the same election, and that

ORS 250.035(6) requires this court to modify the ballot title for

proposed initiative 75 to eliminate that resemblance.  For the

reasons that follow, we certify the Attorney General's certified

ballot title for proposed initiative 75.



		The Attorney General certified the following ballot

title for proposed initiative 75:



"AMENDS CONSTITUTION: REGULATES CAMPAIGN FINANCE 





DISCLOSURES, SIGNATURE GATHERING; GUARANTEES 





CERTAIN CONTRIBUTION METHODS







	"RESULT OF 'YES' VOTE:  'Yes' vote increases campaign

finance disclosures, signature gathering regulations;

guarantees limited types of contribution methods.





	"RESULT OF 'NO' VOTE:  'No' vote rejects: additional

disclosure requirements, signature gathering

regulations; guaranteeing limited types of contribution

methods.





	"SUMMARY:  Amends constitution. Existing statutes

require disclosing certain campaign finances.  Measure

adds constitutional requirements for prompter

disclosure of contributions $500 or more; more frequent

disclosure of contributions/expenditures for

referendum/initiative petitions.  Requires disclosing

entity authorizing/paying for political advertising. 

Authorizes legislature to regulate, prohibit paying

signature gatherers if it finds practice has caused

fraud, other abuses.  Guarantees individuals' right to

make campaign contributions through certain methods,

but not including methods using public resources. 

Prohibits payments for signing/not signing petitions. 

Specifies penalties.  Other provisions."
The previously certified ballot title for proposed initiative 74

provides:



"AMENDS CONSTITUTION: REQUIRES CAMPAIGN FINANCE



 DISCLOSURES; REGULATES SIGNATURE GATHERING;



GUARANTEES CONTRIBUTION METHODS





 "RESULT OF 'YES' VOTE:  'Yes' vote requires additional

campaign finance disclosures; regulates signature

gathering; guarantees certain contribution methods.




	"RESULT OF 'NO' VOTE:  'No' vote rejects requiring

additional campaign finance disclosures, regulating

signature gathering, guaranteeing certain contribution

methods.





	"SUMMARY:  Amends constitution.  Existing statutes

require disclosing certain campaign finances.  Measure

adds constitutional requirements for prompter

disclosure of contributions $500 or more; more frequent

disclosure of contributions/expenditures for

referendum/initiative petitions.  Requires disclosing

entity authorizing/paying for political advertising. 

Legislature may regulate, prohibit paying signature

gatherers if it finds practice has caused fraud, other

abuses.  Guarantees individuals' right to make campaign

contributions using certain methods.  Secretary of

State must promptly publish finance reports.  Prohibits

payments for signing/not signing petitions.  Specifies

penalties.  Other provisions."
The captions in these two ballot titles are nearly identical, as

are the "yes" and "no" result statements.  The issues discussed

and the wording used in both summaries are nearly identical.  We

conclude that the Attorney General's certified ballot title for

proposed initiative 75 resembles the previously filed ballot

title for proposed initiative 74, because they are "alike or

similar, so as to suggest another or to give the appearance of

another."  Carlson v. Myers, 327 Or ___, ___, ___ P2d ___ (June

18, 1998) (slip op at 12) (internal quotation marks omitted).    



		Nonetheless, we disagree with petitioners that ORS

250.035(6) requires this court to modify the ballot title for

proposed initiative 75.  As we explain today in Carlson, 327 Or

at ___ (slip op at 18), ORS 250.035(6) does not prohibit

unconditionally all resemblance between or among ballot titles. 

Rather, the statute prohibits resemblance between ballot titles

only where such resemblance would cause voter confusion.  Id. at

__ (slip op at 18).  Where, as here, similar ballot titles

accurately reflect the extensive similarities between two

proposed initiative measures, those accurate ballot titles do not

create a risk of voter confusion.



		We certify the Attorney General's ballot title for

proposed initiative 75.



		Ballot title certified.  This decision shall become

effective in accordance with ORAP 11.30(10).



	DURHAM, J., concurring.	Gray v. Myers
	I concur in the majority's decision to certify the

Attorney General's ballot title for initiative 75, but not for

the reason expressed by the majority.  The majority asserts that

no voter confusion will result from the certification of similar

ballot titles for initiatives 74 and 75.  I disagree.  However,

for the reasons expressed in my concurring opinion in Carlson v.

Myers, 327 Or ____, ____, ____ P2d ____ (1998) (Durham, J.,

concurring), I am satisfied that the Attorney General's ballot

title complies substantially with applicable statutory

requirements.  ORS 250.085(5).



	Due to the limitations of the English language, the

Attorney General cannot satisfy the requirements of ORS

250.035(2) to (5) and, at the same time, eliminate all

resemblance between the ballot titles for initiatives 74 and 75,

in literal compliance with the text of ORS 250.035(6).  The

Attorney General's ballot title confines the degree of

resemblance to the minimum.  The ballot title otherwise complies

with ORS 250.035(2) to (5).  Accordingly, I agree that this court

should certify it.



	I concur.